Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made and entered into as of
May 1, 2006 (the “Effective Date”), by and between Clayton Holdings, Inc., a
Delaware corporation with its principal place of business located at 2 Corporate
Drive, Shelton, Connecticut 06484 (the “Company”), and David Keith Johnson
(“Employee”). The Company and Employee are together hereinafter referred to as
the “Parties”.

RECITALS:

WHEREAS, the Company desires to employ Employee and Employee desires to accept
this offer of employment; and

WHEREAS, the Company and Employee have determined that the terms and conditions
of this Agreement are reasonable and in their mutual best interests and
accordingly desire to enter into this Agreement in order to provide for the
terms and conditions upon which Employee shall be employed by the Company.

NOW THEREFORE, in consideration of the foregoing and the respective covenants,
agreements and representations and warranties set forth herein, the parties to
this Agreement, intending to be legally bound, agree as follows:


1.                                      EMPLOYMENT


1.01                           POSITION; DUTIES

Employee will serve in the position of President and Chief Operating Officer,
reporting to the Chief Executive Officer or such other person the Company may
direct from time to time. In this position, Employee shall faithfully and
competently perform such services and duties in connection with the business,
affairs and operations of the Company as may be assigned or delegated to the
Employee from time to time by or under the authority of the Board of Directors
or the Chief Executive Officer. In addition, Employee may be required from time
to time to serve in additional roles and capacities on behalf of the Company or
for any entity that directly or indirectly controls, is controlled by, or is
under common control with, the Company (each an “Affiliate”), and for which
Employee shall not be entitled to any additional compensation or benefits.

1.02         Attention and Effort

During the period of his employment with the Company, Employee will devote his
full business time, attention and effort to the Company’s


--------------------------------------------------------------------------------




business, will skillfully serve the Company’s interests during the term of this
Agreement in a professional, ethical and businesslike manner and shall not,
during such period, be engaged in any other business activity, whether or not
such business activity is pursued for gain, profit or other pecuniary or
non-pecuniary advantage, without the prior written and informed consent of the
Company.

1.03         Conflict of Interest

Employee shall not accept, directly or indirectly, any compensation,
remuneration or other thing of value from any individual or entity which has or
may have the prospect of a business relationship with the Company, other than a
gift of immaterial value, without the prior written and informed consent of the
Company.

1.04         Observance of Company Policies

Employee acknowledges and agrees that he will observe all of the rules and
policies of the Company, including but not limited to the Company’s Code of
Business Conduct and Ethics.

1.05                           Best Interests of the Company

Employee agrees that he shall not participate in any activity that is
detrimental to the best interests of the Company, interferes with the
performance of his duties hereunder or otherwise constitutes a conflict of
interest.

1.06                           Employee Representation

Employee affirms and represents that as of the commencement of his employment
with the Company, he will be under no obligation to any former employer or other
third party which is in any way inconsistent with, or which imposes any
restriction upon, Employee’s acceptance of employment hereunder with the
Company, the employment of Employee by the Company, or Employee’s undertakings
under this Agreement.

1.07         Location

During the term of this Agreement, Employee shall primarily perform the services
he is required to perform pursuant to this Agreement at the Company’s offices
located in Shelton, Connecticut; provided, however, that the Company will from
time to time require Employee to travel temporarily to other locations in
connection with the Company’s business.


--------------------------------------------------------------------------------





1.08         TERM

The term of employment hereunder shall commence on May 8, 2006 or such other
date mutually agreed to by the Company and Employee (the “Start Date”) and
continue on the terms and conditions contained herein until terminated by either
the Company or Employee in accordance with Section 3 of this Agreement (the
“Term”).


2.                                      COMPENSATION AND BENEFITS


2.01                           BASE SALARY

In consideration for his performance of duties and services on behalf of the
Company, Employee shall receive an annual base salary of Three Hundred
Seventy-Five Thousand Dollars ($375,000.00), less applicable taxes and
withholdings, payable to Employee in installments in accordance with the normal
payroll practices of the Company. Employee’s base Salary shall be reviewed
annually and shall be subject to annual increases, if any, as determined by the
Company.

2.02                           Incentive Compensation

(a)           In addition to Base Salary, Employee shall be eligible to receive
an annual incentive bonus. The Company, at its discretion, shall determine the
exact amount of such bonus based on a combination of Company and Employee
performance goals, criteria and targets established by the Company.  For 2006,
Employee’s bonus target shall be 100% of his base salary and shall be pro rated
based on the date of Employee’s start of employment with the Company.

(b)           The bonus provided for in this Section 2.02, if any, shall be paid
to Employee at such time as the Company pays bonuses to other employees at
Employee’s level, provided Employee must be employed by the Company on such date
in order to be eligible to receive payment for such bonus.

2.03                           Stock Options

The Company shall grant Employee 100,000 stock options in the Company’s common
stock under the Clayton Holdings, Inc. 2006 Stock Option and Incentive Plan (the
“Plan”). The grant date will be the last business day of the calendar month in
which Employee commences employment. The exercise price of the options will be
the closing price of a share of common stock of Clayton Holdings, Inc. on the
last business day of the calendar month in which Employee commences employment.
The stock options will vest 25% on the first anniversary of the grant date and


--------------------------------------------------------------------------------




2.08333% per month thereafter. The specific terms of the stock option grant will
be governed by the terms of the Plan and the Incentive Stock Option Agreement
between Employee and the Company.

2.04         Welfare and Benefit Programs

Subject to and in accordance with the terms and conditions of the applicable
plan, program or policy, Employee shall be eligible to participate in all
welfare and benefit programs made available to employees of the Company. The
foregoing, however, shall not be construed to require the Company to establish
any such plans or to in any way prevent, hinder or limit the Company’s
discretion and authority to modify, amend or terminate any such plans once
established, and no such action or failure to act on the Company’s part shall
affect this Agreement.

(a)           Paid Time Off (PTO). Employee shall earn up to twenty-six (26)
days of PTO on an annual basis commencing January 1st of each calendar year. The
PTO shall accrue ratably at each Company payroll date. PTO does not accumulate
from one year to the next and must be taken annually. Notwithstanding the
preceding sentence, up to forty (40) hours of unused PTO may be carried over
into the following calendar year. Any accrued, unused PTO over the forty (40)
hours will be forfeited. If Employee’s employment terminates, Employee will be
paid for all accrued, unused PTO for the year of termination at Employee’s then
current base salary. PTO must be taken by Employee at such time or times as
approved by the Company.

(b)           Employer Insurance Plans. Employee shall be entitled to
participate in any Company established insurance plan(s) on the same terms and
conditions as other employees of the Company and in a manner consistent with and
in accordance with the terms and provisions of said plan(s) and the Company’s
policies.

(c)           Employer Retirement Plans. Employee shall be entitled to
participate in any Company established pension or retirement plan(s) on the same
terms and conditions as other employees of the Company and in a manner
consistent with and in accordance with the terms and conditions of said
plan(s) and the Company’s policies.

2.05                           Business Expenses

It is understood that Employee may from time to time incur reasonable expenses
in connection with the performance of services hereunder. The Company shall
reimburse Employee, according to procedures applicable to employees of the
Company generally, for all such reasonable expenses incurred by Employee in
accordance with Company policies upon Employee’s presentation of an itemized
written accounting thereof,


--------------------------------------------------------------------------------




together with such vouchers and other verifications, as the Company may
reasonably require.

2.06                           Reimbursement for Costs of Relocation

After commencement of Employee’s employment with the Company, Employee shall be
entitled to reimbursement (upon presentation of receipts and/or other
appropriate documentation) from the Company, up to an amount not to exceed
$150,000, for all reasonable and actual costs and expenses incurred by Employee
in relocating himself and his family to Connecticut, including: two (2) home
finding trips to Connecticut; packaging and shipment of household goods, storage
if necessary; shipment of up to three (3) automobiles; airfare for family and
pet; closing costs and commissions on sale of Employee’s existing residence plus
closing and inspection costs on Connecticut home; reasonable temporary living
expenses for Employee and his family in Connecticut for a period not to exceed
three (3) months. Employee shall use reasonable efforts to limit the aggregate
relocation expenses to $150,000, but in the event Employee’s aggregate
relocation expenses exceed $150,000, the Company and Employee may mutually agree
that the additional amounts shall be reimbursed by the Company. The Company
agrees that all relocation payments will be “grossed-up” for applicable taxes.
In the event that Employee voluntarily resigns or the Company terminates
employment for Cause (as that term is defined below), in either case within
twelve (12) months of the Start Date, Employee must repay to the Company these
reimbursed costs and expenses. The Company agrees to engage the services of a
relocation services company to assist Employee in the administration of his
relocation.

2.07         Taxes and Withholdings

All payments and benefits provided to Employee hereunder shall be reported as
taxable income to the extent required by law and shall be subject to applicable
federal, state and local income and payroll withholding requirements.


3.                                      TERMINATION OF EMPLOYMENT RELATIONSHIP

3.01                           At-Will Employment

Either the Company or Employee may terminate Employee’s employment and this
Agreement at any time, for any or no reason, by providing written notice to the
other. Upon the effective date of such termination, Employee’s employment
hereunder shall terminate for all purposes. Except as expressly provided herein
or as may be provided under any employee benefit plan, Employee shall not be
entitled to any compensation, bonus, termination pay, severance, notice pay,
perquisites,


--------------------------------------------------------------------------------




or benefits except those required to be paid under federal or state laws or
regulations.

3.02                           Termination Events

Employee’s employment with the Company shall automatically terminate and the
Term shall thereupon terminate:

(a)           Upon Employee’s death;

(b)                                 Upon the Company’s written notice to
Employee (or his guardian if applicable) of the termination of his employment
due to Incapacity (as that term is defined below);

(c)                                  Upon the Company’s written notice to
Employee of the termination of Employee’s employment for Cause;

(d)                                 Upon the Company’s written notice to
Employee of the termination of Employee’s employment without Cause;

(e)                                  Upon not less than thirty (30) days’
written notice from Employee to the Company of Employee’s voluntary resignation;
provided, however, that if it is then or thereafter determined that, on the date
of such termination, the Company could have terminated such employment for
Cause, such termination shall be treated as a termination for Cause; or

(f)                                    Upon not less than thirty (30) days’
written notice from Employee to the Company of Employee’s voluntary resignation
for Good Reason (as that term is defined below) (which resignation must be
within one hundred twenty (120) days of the occurrence of the event or events
giving rise to such Good Reason), by written notice to the Chief Executive
Officer and the Board of Directors setting forth such Good Reason and giving the
Company a reasonable period of time, not less than ten (10) business days, to
eliminate and cure such Good Reason. For purposes of this Agreement, “Good
Reason” shall mean the occurrence of any of the following events: (i) a
substantial adverse change in the nature or scope of Executive’s
responsibilities, authorities, powers, functions or duties under this Agreement
which results in the Employee serving in a capacity which does not include the
position of either President or Chief Operating Officer or (ii) a reduction of
20% or more in


--------------------------------------------------------------------------------




Employee’s annual Base Salary (other than in connection with an across-the-board
reduction affecting all, or substantially all, of the Company’s executive
officers).

3.03         Cause

Wherever reference is made in this Agreement to termination of Employee’s
employment with or without Cause, “Cause” shall mean the termination of
Employee’s employment with the Company due to the occurrence of one or more of
the following events: (a) the conviction of Employee, or the entry by Employee
of a plea of guilty or nolo contendere to any felony under the laws of the
United States or any state or political subdivision thereof or a misdemeanor
involving moral turpitude; (b) any act, whether or not involving the Company or
any Affiliate or their respective businesses, of fraud or willful misconduct;
(c) any act constituting breach of fiduciary duty relating to the Company or an
Affiliate or the performance of Employee’s duties; (d) any material act of
dishonesty or illegality; (e) the commission of an act involving a violation of
a material procedure or policy of the Company; (f) Employee’s willful failure to
follow a reasonable and lawful written directive within the scope of Employee’s
duties (which shall be capable of being performed by Employee with reasonable
effort); (g) Employee’s deliberate and continued failure to perform the duties
and responsibilities assigned or delegated to Employee, which such failure
continues for fourteen (14) days after written notice has been given to Employee
by the Company; or (h) a breach by Employee of any of Employee’s material
obligations under this Agreement or the Employee Non-Disclosure Agreement.

3.04                           Incapacity

For purposes of this Agreement, “Incapacity” shall mean:  Employee’s
incapacitation due to illness, accident or other physical or mental disability
which renders Employee substantially unable to perform his normal duties
hereunder for a period aggregating at least one hundred eighty (180) days during
any period of three hundred sixty-five (365) consecutive days, and no reasonable
accommodation being available which would permit Employee to perform the
essential functions of Employee’s position.

3.05         Effect of Termination of Employment

Notwithstanding anything to the contrary contained herein, to the extent
contemplated by this Agreement, the respective rights and obligations of the
parties shall survive any termination of Employee’s employment


--------------------------------------------------------------------------------


hereunder and shall remain in full force and effect to the extent necessary to
preserve such rights and obligations.

4                                         RIGHTS UPON TERMINATION OF EMPLOYMENT

The provisions of this Section 4 shall exclusively govern Employee’s rights upon
termination of employment with the Company.

4.01                           Accrued Rights

Upon termination of Employee’s employment and the Term of this Agreement for any
reason, the Company shall pay to Employee (or, in the event of Employee’s death,
his surviving spouse, if any, or his estate) for: (a) any accrued but unused
PTO; (b) any base salary earned but unpaid for services rendered to the Company
on or prior to the date of termination; and (c) unreimbursed business expenses
(collectively, the “Accrued Rights”). The Accrued Rights amounts will be paid to
Employee in a lump sum within fifteen (15) days after the date of termination.

4.02                           Rights Upon Termination Without Cause of
Termination for Good Reason

In the event Employee’s employment is terminated by the Company without Cause
pursuant to Section 3.02(d) or terminated by the Employee for Good Reason
pursuant to Section 3.02(f), the Company will: (a) pay to Employee, within
fifteen (15) days after the termination of his employment, in one lump-sum
payment, the Accrued Rights; (b) continue to pay Employee’s base salary in
effect on the date of termination for a period of twelve (12) months (the
“Salary Continuation Period”); and (c) continue Employee’s employee benefits
(i.e., medical and dental insurance) during the Salary Continuation Period
(collectively, the “Separation Benefit”). The Salary Continuation Period shall
run concurrent with the COBRA period.

4.03                           Rights Upon Termination Following Change of
Control

In the event Employee’s employment with the Company is terminated by the Company
pursuant to Section 3.02(d) within eighteen (18) months after the consummation
of a Change of Control (as that term is defined below), the Company will pay to
Employee, within fifteen (15) days after the termination of his employment, in
one lump-sum payment: (a) the Accrued Rights; and (b) the sum of (i) twenty-four
(24) months of base salary and (ii) two hundred percent (200%) of Employee’s
target incentive


--------------------------------------------------------------------------------




bonus for the year in which the termination of employment occurs (the “CIC
Benefit”).

For purposes of this Agreement, a “Change of Control” shall mean the occurrence
of any of the following:

(a)  The consummation of a merger or consolidation of the Company with or into
an entity unaffiliated with the Company prior to the effective date of such
merger or consolidation or any other corporate reorganization, if more than
fifty percent (50%) of the combined voting power of the continuing or surviving
entity’s securities outstanding immediately after such merger, consolidation or
other reorganization is owned by a person who in the aggregate owned less than
twenty-five percent (25%) of the Company’s combined voting power represented by
the outstanding securities of the Company immediately prior to such merger,
consolidation or other reorganization;

(b)  The sale, transfer or other disposition of all or substantially all of the
assets of the Company;

(c)  A change in the composition of the Board of Directors of the Company (the
“Board”), resulting in fewer than one-half of its members either having been
(i) members of the Board on the date which was twenty-four (24) months
immediately prior to the date of the event that may constitute a Change of
Control (the “Original Members”), or (ii) elected or nominated for election to
the Board with the affirmative votes of at least a majority of the aggregate of
the Original Members who were on the Board at the time of the election or
nomination and the members whose election or nomination was previously so
approved; and

(d)  Any transaction as a result of which any person becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended), director or indirectly, of securities of the Company representing more
than fifty percent (50%) of the total voting power represented by the Company’s
then outstanding voting securities. For purposes of this section (d), the term
“person” shall have the same meaning as when used in section 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended, but shall exclude: (i) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or a subsidiary thereof; (ii) a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of the common stock of the Company; and (iii) the
Company.


--------------------------------------------------------------------------------




4.04                    Rights Upon Voluntary Resignation Following Change of
Control

In the event Employee’s employment with the Company is terminated by Employee
for Good Reason pursuant to Section 3.02(f) within eighteen (18) months after
the consummation of a Change of Control, the Company will pay to Employee,
within fifteen (15) days after the termination of his employment, in one
lump-sum payment: (a) the Accrued Rights and (b) the CIC Benefit.

4.05                    Exclusive Remedy

The Separation Benefit or the CIC Benefit, whichever may be applicable, is in
lieu of any severance, salary or income continuation or protection under any
other Company plan, program or policy that may now or hereafter exist and shall
satisfy and be in full and final settlement of all obligations to Employee under
this Agreement or any other agreement between the Parties.

4.06                           Requirements for Payment of Separation or CIC
Benefit

In order to be eligible to receive the Separation Benefit or the CIC Benefit,
Employee must (a) execute and deliver a full, general release of any and all
claims Employee may have against the Company and/or any of its Affiliates, and
their respective officers, directors, employees, shareholders, agents and
assigns, with respect to matters covered by this Agreement or otherwise arising
out of, related to or concerning his employment with or termination of his
employment from the Company (collectively, the “Releases”) arising through the
date the release is executed; and (b) be and remain in full compliance with his
obligations under the Non-Disclosure Agreement (as that term is defined below).


5.             RESTRICTIVE COVENANTS

As a condition to Employee’s employment hereunder, Employee agrees to read, sign
and abide by the Assignment of Inventions, Non-Competition, and Confidentiality
Agreement (the “Non-Disclosure Agreement”), which is provided with this
Agreement and incorporated herein by reference, and which shall be signed by
Employee contemporaneously with the execution of this Agreement.


--------------------------------------------------------------------------------





6.             NOTICE


6.01         DELIVERY

Any notice, consent, demand, request, or other communication given to a party in
connection with this Agreement shall be in writing and shall be deemed to have
been given to such party:

(a)                                  when delivered personally to such party;

(b)                                 provided that a written acknowledgment of
receipt is obtained, five days after being sent by prepaid certified or
registered mail, or two days after being sent by a nationally recognized
overnight courier, to the address (if any) specified below for such party (or to
such other address as such party shall have specified by ten (10) days’ advance
notice given in accordance with this Section 6); or

(c)                                  in the case of notice to the Company only,
on the first business day after it is sent by facsimile to the facsimile number
set forth below (or to such other facsimile number as it shall have specified by
ten (10) days’ advance notice given in accordance with this Section 6), with a
confirmatory copy sent by certified or registered mail or by overnight courier
in accordance with this Section 6.


6.02         ADDRESS OF THE COMPANY

Clayton Holdings, Inc.
2 Corporate Drive
Shelton, Connecticut 06484
Attn: Jeanne Rudell
         SVP, Human Resources


ADDRESS OF EMPLOYEE

[address]


7.             ASSIGNMENT AND SUCCESSORS


7.01         ASSIGNMENT

No rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company except that such rights or obligations may be
assigned or transferred to an Affiliate, pursuant to a merger or consolidation
in which the Company is not the continuing entity, or the sale or liquidation of
all or substantially all of the business and


--------------------------------------------------------------------------------




assets of the Company, provided that the assignee or transferee is the successor
to all or substantially all of the business and assets of the Company and such
assignee or transferee assumes the liabilities, obligations and duties of the
Company, as contained in this Agreement, either contractually or as a matter of
law. No rights or obligations of Employee under this Agreement may be assigned
or transferred by Employee other than Employee’s rights to compensation and
benefits, which may be transferred only by will or operation of law; provided,
however, that Employee shall be entitled, to the extent permitted under
applicable law, to select and change a beneficiary or beneficiaries to receive
any compensation or benefit due hereunder following Employee’s death by giving
the Company written notice thereof.


7.02         SUCCESSORS

To the extent applicable, this Agreement shall be binding upon and inure to the
benefit of, the successors and assigns, devises, heirs, next of kin, executors
and administrators of Employee. In the event of Employee’s death or a judicial
determination of Employee’s incompetence, references in this Agreement to
Employee shall be deemed, where appropriate, to refer to Employee’s legal
representative, or, where appropriate, to Employee’s beneficiary or
beneficiaries.


7.03         REQUIREMENT FOR WRITTEN CONSENT

Except as provided in this Section 7, neither party may transfer or assign its
rights or interests under this Agreement, whether by contract, operation of law,
or otherwise, without the other party’s prior written consent.


8.             OTHER TERMS


8.01         APPLICABLE LAW

This Agreement shall be construed in accordance with the laws of the State of
Connecticut and the obligations, rights, and remedies of the Parties hereunder
shall be determined in accordance with such laws without reference to the
principles of conflicts of law thereof. The parties hereby agree that they are
and shall be subject to the jurisdiction of the courts of the State of
Connecticut and the United States District Court for the District of
Connecticut. Venue for all actions or claims related to this Agreement or
Employee’s employment by or other relationship with the Company shall be in the
State and Federal Courts located in Connecticut.


--------------------------------------------------------------------------------





8.02         COUNTERPARTS

This Agreement may be executed (including by facsimile signature) in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


8.03         HEADINGS

The headings of the Sections and subsections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.


8.04         ENTIRE AGREEMENT

This Agreement contains the entire understanding and agreement between the
parties concerning the subject matter hereof, supersedes all prior discussions,
agreements and understandings of every kind between the parties relating to this
Agreement and may be modified only by a written document that is signed by the
party against whom enforcement of any waiver, change, modification, extension or
discharge is sought and that specifically refers to this Agreement and to the
terms or provisions being modified or waived. The waiver of any breach of any
provision of this Agreement shall be effective only in the specific instance and
for the specific purpose for which it is given and shall not operate or be
construed as a waiver of any subsequent breach thereof. In the event of any
inconsistency between this Agreement and any plan, employee handbook, personnel
manual, program, policy, arrangement or agreement of the Company, the provisions
of this Agreement shall control.


8.05         SEVERABILITY

If any provision of this Agreement shall be determined to be prohibited by or
invalid under applicable law, or otherwise determined to be unenforceable, then
the Parties agree that it is their intent that such provision shall be reformed
and modified in a manner that will render it enforceable and valid provided that
any such reformation or modification shall not be inconsistent with the original
purpose and intent of the provision. The invalidation of any provision or any
portion of any provision of this Agreement shall not affect the remainder of
such provision or the remaining provisions of this Agreement.

8.06                           Legal Expenses.

The Company hereby agrees to reimburse Employee for expenses incurred in
connection with the negotiation of this Agreement and related agreements in an
amount not to exceed $5,000.


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first written above.

 

EMPLOYEE:

 

 

CLAYTON HOLDINGS, INC.

 

 

 

 

/s/ DAVID KEITH JOHNSON

 

 

By:

/s/ FRANK P. FILIPPS

David Keith Johnson

 

 

 

Frank P. Filipps

 

 

 

 

Chief Executive Officer

 


--------------------------------------------------------------------------------